Citation Nr: 0621059	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-36 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right knee chondromalacia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left knee chondromalacia.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
October 1988and from January 1989 to February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the RO, which granted 
service connection for the disabilities enumerated above.  
The veteran is contesting the initial disability ratings 
assigned.


FINDINGS OF FACT

1.  The veteran's service-connected right knee chondromalacia 
is manifested by no more than pain and range of motion to at 
least 0 degrees extension and 125 degrees flexion.

2.  The veteran's service-connected left knee chondromalacia 
is manifested by no more than pain and range of motion to at 
least 0 degrees extension and 125 degrees flexion.

3.  The veteran's service-connected lumbar spine disability 
is manifested by no more than pain and range of motion to at 
least 20 degrees backward extension, 65 degrees forward 
flexion, 35 degrees rotation bilaterally, and 30 degrees 
lateral flexion bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.3, 4.7, 
4.20, 4.27, 4.71a, Diagnostic Code 5299-5260 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.3, 4.7, 
4.20, 4.27, 4.71a, Diagnostic Code 5299-5260 (2005).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.3, 4.7, 
4.71a, Diagnostic Code 5293 (prior to September 22, 2002); 
Diagnostic Code 5293 (from September 23, 2002 to September 
25, 2003); Diagnostic Code 5243 (2005); Diagnostic Codes 
5235-5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (2000)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in April 2001 and March 2003 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims or to provide the 
evidence itself, effectively informing him to submit any 
relevant evidence in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2), (3) and (4).  With 
respect to element (5), effective date, the Board finds that 
such matter is rendered moot in light of the Board's decision 
below.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical records and VA as well as fee-basis medical 
examination reports.  Further medical examinations and 
opinions were requested.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The veteran did not appear for several of these 
examinations.  The Board need not seek further medical 
examinations or opinions in light of the veteran's lack of 
cooperation.  Indeed, the Board notes that the veteran has 
even failed to keep scheduled VA medical treatment visits.  
Based on the veteran's history, further efforts to obtain 
more current medical information would come to naught, and 
such efforts, therefore, are unnecessary.  VA is not required 
to provide assistance if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.



Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655.

Preliminary Observations

In April and October 2003, the veteran failed to report for 
VA fee basis medical examinations scheduled in connection 
with his claims.  The veteran has not provided any reason for 
neglecting to report for these examinations.  When a claimant 
fails to report for an examination scheduled in regard to a 
claim for increase, the claim shall be denied.  Id.  Thus, 
under normal circumstances, the Board would have denied the 
veteran's claims.  The Board, however, will decide these 
claims on the merits based on the evidence of record.

Analysis

Right and left knees 

The veteran's service-connected right knee chondromalacia and 
left knee chondromalacia have each been rated 10 percent 
disabling by the RO under the provisions of Diagnostic Code 
5299-5260.  38 C.F.R. §§ 4.20, 4.27, 4.71a.

On May 1995 VA medical examination, there was full range of 
motion of all joints, and gait was normal.  The examiner 
diagnosed probable osteoarthritis of the knees.

On February 1999 VA medical examination, the veteran's gait 
and posture were normal.  Bilateral knee range of motion was 
from zero to 145 degrees.  There was no laxity of the 
cruciate or collateral ligaments, and the patellar grinding 
test was negative bilaterally.  The veteran could squat to 
full range.  The examiner diagnosed knee arthralgia with no 
objective clinical findings to account for it.

On March 2001 VA fee-basis medical examination, the veteran 
reported pain and popping and occasional giving way of the 
knees.  He complained of swelling and difficulty walking and 
climbing up and down steps.  On objective examination, the 
examiner observed no swelling or deformity of the knees.  
There was, however, generalized anterior and subpatellar 
tenderness.  Bilateral knee range of motion was from zero to 
125 degrees with pain at the last 10 degrees.  An X-ray study 
of the knees revealed no significant deformity and minimal 
arthritic changes.  The examiner diagnosed anterior knee pain 
most likely due to chondromalacia of the patellofemoral 
joints.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  At worse, the 
veteran's bilateral knee range of motion was from zero to 125 
degrees.  The veteran is missing 15 degrees of knee flexion 
bilaterally, and his bilateral knee disabilities, based on 
range of motion alone, do not even rise to the level of 
severity necessary for the currently assigned 10 percent 
evaluations.  It appears that the RO, as explained in the 
July 2001 rating decision, granted 10 percent evaluations for 
the veteran's bilateral knee disabilities due to limitation 
of flexion along with pain.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a.  The veteran cannot 
benefit from this provision because he does not suffer from 
limitation of extension of the knees.

The remaining diagnostic codes pertaining to the knees 
involve malunion or nonunion of the tibia and fibula, 
dislocation or removal of semilunar cartilage, recurrent 
subluxation or lateral instability, ankylosis of the joint, 
or genu recurvatum.  Such manifestations have not been shown 
on objective examination, and these diagnostic codes do not 
apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5259, 5262, 5263.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2005) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2005) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
No further compensation is warranted under these provisions 
because pain has already been considered in the assignment of 
the 10 percent evaluations herein, and no weakened movement, 
excess fatigability, or incoordination has been shown.

The Board notes that the veteran's symptoms have not exceeded 
the criteria necessary for a 10 percent evaluation at any 
time during the appellate period with respect to either 
disability discussed herein, and a staged rating is not 
warranted.  Fenderson, supra.

Lumbar spine 

The veteran's service-connected lumbar spine disability has 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5293 (prior to September 23, 
2002).

On February 1999 VA medical examination, forward flexion of 
the lumbar spine was from zero to 65 degrees.  Backward 
extension was to 20 degrees.  Rotation was to 35 degrees 
bilaterally and lateral flexion was to 30 degrees 
bilaterally.  The diagnosis was of low back pain syndrome 
with magnetic resonance imaging evidence of a bulging disc at 
L5-S1 and associated facet hypertrophy at that point.

On March 2001 fee-basis medical examination, the veteran 
complained of back pain radiating into the lower extremities.  
Low back pain was largely activity related and was relieved 
with rest.  There was no spasm or deformity.  There was 
tenderness in the sacroiliac joint.  An X-ray study of the 
lumbar spine revealed spondylitic changes at L3-4 and in 
other areas.  No other significant abnormality was 
radiologically evident.  The examiner diagnosed low back pain 
possibly due to lumbar disc disease with spondylosis.  

A June 2001 VA progress note indicated exacerbation of low 
back pain after lifting a five-pound bag of sugar.  The 
veteran contended that he could no longer work due to back 
pain.

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe; recurring attacks with little intermittent 
relief.  Moderate recurring attacks were provided a 20 
percent rating and mild attacks were given a 10 percent 
rating.  A noncompensable rating was assigned for 
postoperative, cured intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).

The Board observes in passing that the word " moderate" is 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  Although the word "moderate" 
is not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988), 871.

There is no evidence of moderate recurrent attacks.  Indeed, 
an "attack" is evident on only one occasion when the 
veteran lifted a five-pound bag of sugar.  The objective 
evidence has failed to reflect much beyond occasional low 
back pain in terms of low back symptomatology.  The veteran's 
lumbar spine disability, in the Board's view, cannot be 
considered to be moderate, and a 20 percent evaluation is not 
warranted under Diagnostic Code 5293 as it existed prior to 
September 23, 2002.  

Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
10 at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

The record does not indicate incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  Thus, a 20 percent evaluation 
under Diagnostic Code 5293 as it existed from September 23, 
2002 to September 25, 2003 cannot be granted.  The Board 
acknowledges the June 2001 complaints of exacerbated low back 
pain.  There is no objective indication, however, that this 
episode was incapacitating, and there is no information 
regarding the episode's duration.  The Board observes, 
moreover, that no medical professional has concluded that the 
veteran suffers any incapacitating episodes or that he is 
unable to work due to low back symptomatology.

The rating criteria for intervertebral disc syndrome were 
essentially unchanged, although renumbered, when the new 
rating formula for rating disabilities of the spine became 
effective September 26, 2003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005) (effective September 26, 2003).  
Because these criteria mirror those of Diagnostic Code 5293 
as it existed between September 23, 2002 and September 25, 
2003, the Board need not consider entitlement to an 
evaluation in excess of 10 percent under the newly numbered 
diagnostic code.

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but	 not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003)

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).

A 20 percent evaluation is not warranted under these 
provisions.  Initially, the Board notes that an abnormal gait 
or abnormal spinal contour have never been objectively noted.  
Moreover, forward flexion of the lumbar spine is to 65 
degrees, and is thus greater than 60 degrees.  The combined 
range of motion of the thoracolumbar spine, as shown on 
February 1999 VA examination was 215 degrees.  As such, an 
increased rating based on combined thoracolumbar range of 
motion is not possible.  In short, the veteran's low back 
disability meets none of the criteria necessary for a 20 
percent evaluation under the current spinal rating criteria.  
Id.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability, and 
incoordination.  There is no evidence that functional loss 
due to pain and weakness causes any additional disability 
beyond that reflected on range of motion measurements.  
Moreover, weakened movement, excess fatigability, and 
incoordination have not been shown on objective examination.  
Thus, no further compensation is warranted under these 
provisions.

The Board notes that the veteran's symptoms have not exceeded 
those relevant to the rating criteria for a 10 percent 
evaluation at any time during the appellate period, and a 
staged rating, therefore, is not warranted.  Fensderson, 
supra.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
regarding all of the issues on appeal herein, but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no convincing showing by the veteran that the 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met with regard 
to any of the disabilities on appeal.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence regarding any of the 
issues on appeal to otherwise warrant a favorable decision or 
decisions.


ORDER

The appeal is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


